Citation Nr: 1047761	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to November 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In his January 2009 substantive appeal, the Veteran requested a 
hearing before a member of the Board; however, he failed to 
appear for his scheduled hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service connected PTSD and bilateral hearing loss.

The Veteran was last afforded VA examinations of these 
disabilities in February and April of 2007.  The Veteran has 
described an increased severity of symptoms since the last formal 
VA examination.  Generally, VA has a duty to provide additional 
examination when the claimant alleges that the disability in 
question has undergone an increase in severity since the time of 
the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  
Accordingly, this case must be remanded to afford the Veteran new 
VA examinations of his PTSD and bilateral hearing loss.  

Additionally, in a May 2009 statement, the Veteran reported that 
he has received additional treatment for his service connected 
disabilities from VA that was not of record.  It appears that 
there are no VA treatment notes more recent than December 2007 in 
the Veteran's claim folder.  As the Veteran has allegedly 
received treatment for his service connected disabilities since 
that time, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain the Veteran's VA treatment records 
from December 2007 through the present and 
associate them with his claims folder.

2.	Once this is done, the RO should schedule 
the Veteran for VA examinations of both 
his service connected PTSD and bilateral 
hearing loss.  The examiners should note 
any functional impairment caused by the 
Veteran's disabilities, including a full 
description of the effects of his 
disabilities upon his ordinary activities, 
if any.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiners, who should indicate in the 
examination report that they have reviewed 
the claims file.  All findings should be 
described in detail and all necessary 
diagnostic testing performed. 

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

